Case 1:21-cv-21954-BB Document 1 Entered on FLSD Docket 05/25/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA


 PAYCARGO FINANCE LP,
                                                       CASE NO.: 1:21-cv-21954
        Plaintiff,

 vs.

 HUDSON INSURANCE COMPANY,

        Defendant,

 and
 SEVEN SEAS SPIRIT, INC. d/b/a,
 SEVEN SEAS YACHT TRANSPORT

        Nominal Defendant.
                                               /

                                           COMPLAINT

        Plaintiff PAYCARGO FINANCE, LP (“Plaintiff” or “PCF”) hereby sues Defendant

 HUDSON INSURANCE COMPANY (“Defendant” or “Hudson”) and Nominal Defendant

 SEVEN SEAS SPIRIT, INC. d/b/a SEVEN SEAS YACHT TRANSPORT (“Seven Seas”) and

 alleges:

                           PARTIES, JURISDICTION, AND VENUE

        1.      Plaintiff PayCargo Finance, LP is a Delaware limited partnership authorized to

 transact business within the state of Florida, and with its principal place of business in Miami-Dade

 County, Florida.

        2.      Defendant Hudson Insurance Company is a Delaware corporation with its principal

 place of business in the state of New York. Hudson is authorized to transact business in the state

 of Florida.




                                                   1
Case 1:21-cv-21954-BB Document 1 Entered on FLSD Docket 05/25/2021 Page 2 of 6




        3.      Nominal Defendant Seven Seas is a Florida corporation with its principal place of

 business in Miami-Dade County, Florida.

        4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and 28

 U.S.C. § 1352 insofar as this action seeks to recover on a surety bond required by the Shipping

 Act. See 46 U.S.C. § 40902.

        5.      Venue is proper in this judicial district because a substantial part of the events or

 omissions giving rise to the claim occurred in Miami-Dade County, Florida. Specifically, this

 claim arises from Hudson issuing a surety bond in favor of Seven Seas, whose principal place of

 business is in Miami-Dade County, Florida and it also arises from a judgement which was entered

 against Seven Seas in state court proceedings in Miami-Dade County, Florida.

                                  GENERAL ALLEGATIONS

        6.      Plaintiff provides short term financing in the form of a short-term credit in

 connection with PayCargo, a system which facilitates the processing and settlement of payments

 to a network of vendors within the transportation and logistics industry.

        7.      On behalf of the borrower, Plaintiff pays the vendor upfront and then, 30 days later,

 debits the borrower’s bank account for the amount of the freight transaction plus a fee. Plaintiff’s

 financing provides credit to payers by advancing the funds in connection with a transaction to

 allow for prompt payment to PayCargo’s network of vendors. This allows vendors to release cargo

 faster, often the same day, because they do not need to wait for payment to clear from the payers

 and because PayCargo guarantees payment.

        8.      Seven Seas agreed to receive the benefit of PCF’s financing and utilized PCF’s

 services in connection with invoices paid through PayCargo.




                                                  2
Case 1:21-cv-21954-BB Document 1 Entered on FLSD Docket 05/25/2021 Page 3 of 6




        9.       PCF advanced $40,000.00 to pay CMA CGM Group and $3,275.00 to Crowley

 Puerto Rico Services on behalf of Seven Seas. Both CMA CGM Group and Crowley Puerto Rico

 Services are maritime shipping companies. Both transactions are identified by a Bill of Lading

 number in the PayCargo system. [Invoice #1845] (attached as Exhibit A); [Invoice #1846]

 (attached as Exhibit B)

        10.      To recover the advanced funds as well as additional fees relating to the transaction,

 PCF attempted to debit Seven Seas’ account via ACH payment on the following dates and in the

 following amounts pursuant to the terms of PCF’s agreement with Seven Seas:

               i.       $3,345.50 on or about April 16, 2020, which was returned due to

                        “insufficient funds”; and

              ii.       $40,805.00 on or about April 17, 2020 which was returned due to

                        “insufficient funds.”

        11.      Based on these returns, Plaintiff filed a lawsuit in the Eleventh Judicial Circuit

 Court in and for Miami-Dade County, Florida. See PayCargo Finance, LP v. Seven Seas Spirit,

 Inc., Case No. 2020-013810 CA 01 (Fla. 11th Jud. Cir. Ct.) (the “State Court Lawsuit”).

        12.      The State Court Lawsuit alleged causes of action based on: (i) Florida Statute

 § 68.065; (ii) breach of contract; and (iii) unjust enrichment.

        13.      On October 1, 2020, a Default Final Judgment was entered in favor of Plaintiff and

 against Seven Seas in the amount of $176,602.00.1 [Default Final Judgment] (attached as Exhibit

 C). A Corrected Default Final Judgment for that same amount was entered on May 21, 2021.

 [Corrected Default Final Judgment] (attached as Exhibit D).




        1
           The damage amount is based on Florida Statute § 68.065’s allowance for treble damages
 in addition to the amount owing on a payment instrument.


                                                    3
Case 1:21-cv-21954-BB Document 1 Entered on FLSD Docket 05/25/2021 Page 4 of 6




         14.    During the relevant timeframe, Seven Seas was licensed as a Non-Vessel-Operating

 Common Carrier (“NVOCC”) with the Federal Maritime Commission (“FMC”).

         15.    An NVOCC is a form of “ocean transportation intermediary” or “OTI” --

 essentially “middlemen” within the maritime shipping industry. An NVOCC performs the services

 of an ocean carrier except without operating the vessels themselves by buying services from ocean

 carriers.

         16.    The Shipping Act requires NVOCCs to obtain a surety bond to pay, among other

 things, “any claim against an ocean transportation intermediary arising from its transportation-

 related activities” and “any judgment for damages against an ocean transportation intermediary

 arising from its transportation-related activities…” 46 U.S.C. § 40902.

         17.    During the relevant timeframe, Seven Seas had an NVOCC bond through

 Defendant Hudson Insurance Company. The bond was assigned Bond Number 10097574 and was

 in the amount of $75,000.00 (the “Surety Bond”).

         18.    Plaintiff first made a claim against the Surety Bond on or about April 28, 2020.

 [April 28, 2020 Letter] (attached as Exhibit E). The claim was initially denied due to the lack of

 a “judgment against the bond principal…” [May 18, 2020 Letter] (attached as Exhibit F).

         19.    Despite a judgment not being necessary for such a claim, in an effort to resolve the

 dispute without litigation, after Plaintiff obtained the Default Final Judgment against Seven Seas,

 it renewed its claim with Hudson.

         20.    On March 23, 2021, counsel for Hudson advised that Hudson now intended to deny

 the claim because Seven Seas has represented that PCF only functioned as a “finance company”

 and “no NVOCC or transportation services were provided to PayCargo Finance” unless PCF could

 provide authority to support its claim. [March 23, 2021 Email] (attached as Exhibit G).




                                                 4
Case 1:21-cv-21954-BB Document 1 Entered on FLSD Docket 05/25/2021 Page 5 of 6




           21.   On April 27, 2021, PCF provided a detailed analysis explaining why Hudson/Seven

 Seas’ position misunderstood the requirements of the Shipping Act. [April 27, 2021] (attached as

 Exhibit H).

           22.   Hudson never responded to the April 27, 2021, suggesting that it would not be

 changing its position in response to the analysis provided by PCF. Moreover, Hudson has already

 taken longer than the time afforded by 46 CFR § 515.23 to take such a position, and thus the issue

 is now ripe for litigation.

           23.   Plaintiff has retained the undersigned counsel to bring this action and has agreed to

 pay for reasonable attorney’s fees and costs incurred.

           24.   All conditions precedent to the filing of this action have occurred or have been

 performed, waived, satisfied or excused.

                                         COUNT I
                                    BREACH OF CONTRACT

           25.   Plaintiff hereby incorporates Paragraphs 1 through 24 above, as if fully alleged

 herein.

           26.   Hudson and Seven Seas entered into a contract in the form of the Surety Bond.

           27.   Plaintiff does not have a copy of the bond agreement between Seven Seas and

 Hudson but intends to obtain a copy of same through the discovery process.

           28.   Such an agreement would presumably follow Form FMC-48 issued by the FMC,

 and otherwise conform to the requirements of both the Shipping Act and associated FMC

 regulations. [Form FMC-48] (attached as Exhibit I).

           29.   Because Plaintiff was both affected by the actions Seven Seas’ transportation-

 related activities and also obtained a judgment against Seven Seas arising from Seven Seas’

 transportation-related activities, Plaintiff is an intended third-party beneficiary of the Surety Bond.



                                                   5
Case 1:21-cv-21954-BB Document 1 Entered on FLSD Docket 05/25/2021 Page 6 of 6




        30.     Hudson breached its obligations to Plaintiff for failing to pay Plaintiff’s claim and

 judgment from the Surety Bond.

        31.     Plaintiff has been damaged as a result of Hudson’s breach.

        32.     Because Seven Seas is a party to the Surety Bond agreement, it is being joined as a

 nominal defendant to this cause of action.

        WHEREFORE, Plaintiff PayCargo Finance, LP hereby demands a judgment against

 Defendant Hudson Insurance Company for the full amount of the Surety Bond, an award of

 attorney’s fees and costs, and any other relief which the Court deems just and proper.

                                         JURY DEMAND

        Plaintiff hereby demands a trial by jury on all issues so triable.

        DATED: May 25, 2021.

                                                       XANDER LAW GROUP, P.A.
                                                       One N.E. 2nd Avenue, Suite 200
                                                       Miami, Florida 33132
                                                       Tel: (305) 767-2001
                                                       Fax: (855) 926-3370
                                                       wayne@xanderlaw.com
                                                       service@xanderlaw.com

                                                       By:     /s/Wayne R. Atkins
                                                               WAYNE R. ATKINS
                                                               Fla. Bar No. 84000




                                                  6
